DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
This application makes reference to or appears to claim subject matter disclosed in Application No. 14/615,598, filed 02/06/2015, which in turn claims CIP in Application 14/026,403, filed 10/02/2013. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c) or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with 37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet; if the application was filed on or after September 16, 2012, the specific reference must be included in an application data sheet. For benefit claims under 35 U.S.C. 120, 121, 365(c) or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications. 
If the instant application is a utility or plant application filed under 35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen 
If the reference to the prior application was previously submitted within the time period set forth in 37 CFR 1.78 but was not included in the location in the application 
The CIP references made in the first page of specification are invalid at this time, since the continuity requests were not properly made or acknowledged in the earlier filed application as evident by Bib Sheet (14/615,598) and the current continuity request has been dismissed 04232020 by Petition Office.
Because priority is not properly stablished, the PG Pub of 14/026,403 is considered as prior art, until a successful petition for priority is granted by the Petition Office. 
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 11-14, 16, 23, 24, 26 and 27 are finally rejected under 35 U.S.C. 103 as being unpatentable over Deluccia (2015/0090079) in view of Schmidt (5,819,419).

    PNG
    media_image1.png
    135
    204
    media_image1.png
    Greyscale
Deluccia meets all of the limitations of claims 1 and 23, i.e., a knot untier with no moving parts, no sharp points, and no sharp edges, and comprising a rectangular base 
    PNG
    media_image2.png
    319
    515
    media_image2.png
    Greyscale
outline of the base part remains rectangular with curved exterior corners Fig. 1, with the arms extending longitudinally along only part of the length of the rectangular base part arms extending along the front part of the base and forming a pointed tip 120 with no sharp points Fig. 2, with a longitudinal gap formed between the arms and the adjacent remaining rectangular base part Fig. 2, and with the arms having the same length as one another Fig. 2, wherein the adjacent remaining rectangular base part at the end thereof adjacent the pointed tips has a length, the adjacent remaining rectangular base part has a length equal to the length of the knot untier, and the adjacent remaining rectangular base part is free of apertures between the arms; with one aperture 140 opposite the tips (claim 23), except for the adjacent remaining rectangular base part at the end thereof adjacent the pointed tips to have a length that is greater than the length of the arms (claim 1 only) and the adjacent remaining rectangular base part is free of apertures between the arms.

    PNG
    media_image3.png
    248
    336
    media_image3.png
    Greyscale
Schmidt teaches a letter opener tool having a logo 26 business or indicia positioned on the solid center, and further has a leg that is shorter than the base body. It would have been obvious to one of ordinary skill in the art, before the In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claims 2, 4, 11-15, 18-22 and 24-27, PA (prior art, Deluccia modified by Schmidt) meets the limitations, i.e., Figs. 1 and 2, e.g., metal or plastic base [0024]; a plurality of circular apertures at an end opposite the pointed tips in curved pattern; symmetrical base; parallel outer arms; base longer than the arm(s) and regarding claim 26, base modified to be longer than the arm, would disclose an arm that is less than half of the length of the body, however forming the base to be longer than twice the arm, in adapting for a particular application, would have been obvious to one of ordinary skill in the art to extend past the pointed arms and since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 1, 2, 12-14, 23, 24, 26 and 27 are finally rejected under 335 U.S.C. 102(a)(1) as anticipated by Moore (D488,698) or, in the alternative, under 35 U.S.C. 103 as obvious over Moore in view of Wenk (6,003,181).

    PNG
    media_image4.png
    218
    265
    media_image4.png
    Greyscale
Moore meets all of the limitations of claim 23, i.e., a knot untying device capable of having a length with no moving parts or sharp points Fig. 2 comprising a body portion defining a rectangular periphery, with all of the corners of the rectangular periphery being rounded with the same contour shape, and the rectangular periphery having a long side horizontal as shown in Fig. 2 having a length and a short side vertical having a length; and at least one straight arm Fig. 2 having a pointed tip with no sharp points formed from the body portion along only part of the length of the at least one long side thereof such that the outer periphery of the body portion remains rectangular, with a gap being formed in the body portion between the at least one arm and the remainder of the body portion Fig. 2, wherein part of the body portion is positioned directly adjacent the at least one arm along its length across 3the gap, wherein the tip of the at least one arm is positioned within the confines of the rectangular periphery of the body portion Fig. 2, wherein the remaining body portion directly adjacent the at least one arm is solid and free of apertures Fig. 2, and further comprising at least one aperture Fig. 2 formed in the body portion in the body portion that is not directly adjacent the at least one arm at an end of the body portion that is opposite the end of the pointed tips of the at least one arm Fig. 2, anticipating the claim, however in the alternative except for the arm to disclose two straight sides and for the aperture to be within the rectangular periphery. Note that rectangular periphery as defined by the instant application, is substantially rectangular due to gap between the arms and the body.

    PNG
    media_image5.png
    242
    310
    media_image5.png
    Greyscale
Wenk teaches a combination tool with a hole 19 for a key chain within the rectangular body and having an arm that is straight defining two straight sides. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Moore with rectangular shape and the aperture as taught by Wenk for an alternative shape with a hole within the body to attach the tool to a key chain or ring.
Regarding claim 24, PA (prior art, Moore modified by Wenk) meets the limitations, i.e., length of the body portion adjacent the arm being greater Figs. 5 and 6.
Regarding claim 26, PA meets the limitations, except for the size of the arm to be less than half the length of the body portion, however shortening the arm length to be less than the body length, in adapting for a particular application, would have been obvious to one of ordinary skill in the art, requiring routine experimentations with predictable results and since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claims 1 and 27, PA meets the limitations, including solid central body with no aperture (claim 1), except for disclosing two arms extending in the same direction. It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to provide another arm similar to the first, in diversifying the tool, since it has been held that mere duplication of the essential working parts of a devise involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Abstract. It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to form the body from molded plastic, as taught by Wenk suitable for hand manipulation by virtue of its light weight and durability and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 12, PA meets the limitations, i.e., rounded tips Fig. 5 Moore.
Regarding claim 13, PA meets the limitations, i.e., combination further modified for duplication of a second arm similar to the first would result in a symmetrical base.
	Regarding claim 14, PA meets the limitations, i.e., parallel arms Fig. 1 of modifying reference Wenk.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claim1 above, and further in view of Atchley et al. (2003/0025056 "Atchley").

    PNG
    media_image6.png
    535
    142
    media_image6.png
    Greyscale
PA (prior art, Moore modified by Wenk and for duplication of parts) meets all of the limitations of claim 11, except for a plurality of holes in a curved pattern and along a perimeter. 
 Atchley teaches a tool with a plurality of apertures 29 defining a curved pattern, for additional convenience in attaching objects. It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to provide additional apertures similar to the one . 

Claim 16 is finally rejected under 35 U.S.C. 103 as being unpatentable over PA in view of Schmidt (5,819,419).
PA (prior art, Moore modified by Wenk and for duplication of parts) meets all of the limitations of claims 5 and 16, i.e., as described above, except for the center part to have no open section with a promotional logo.

    PNG
    media_image3.png
    248
    336
    media_image3.png
    Greyscale
Schmidt teaches a letter opener tool having a logo 26 business or indicia positioned on the solid center. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA with the logo on a solid center as taught by Schmidt to display cards with indicia of interest to the user.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Response to Arguments
Applicant's arguments filed May 8, 2020 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the priority claimed are acknowledged, however currently no priority is granted and the last petition for such priority is dismissed 04232020. Accordingly the rejections of claims over Deluccia is maintained. 
Applicant’s arguments regarding rejections of claims over Muma and Angelico, Sr. are acknowledged, however they are moot in view of new grounds of rejections. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
			

								/Hadi Shakeri/
February 26, 2021						Primary Examiner, Art Unit 3723